Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/26/22 is acknowledged.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, III (US PGPub 2014/0246305) in view of Lu et al. “Surface Morphology and Microstructure of Pulsed DC Magnetron Sputtered Piezoelectric AlN and AlScN Thin Films”, Physica status solidi. A:  Applications and Materials Science, vol. 215, no. 9, 1 May 2018 (2018-05-01), page 1700559, XP055724667, DE ISSN: 1862-6300, DOI 10.1002/pssa.201700559.
Claim 1:  Larson teaches [0102-0117] a method for sputter depositing an additive-containing aluminum nitride film containing an additive element selected from Sc or Y, the method comprising the steps of: depositing a first layer of the additive-containing aluminum nitride film onto a substrate disposed within a chamber by sputtering; and depositing a second layer of the additive-containing aluminum nitride film onto the first layer by sputtering, the second layer having the same composition as the first layer (AlScN); wherein: the step of depositing the first layer comprises introducing a gas or gaseous mixture into the chamber at a flow rate (in sccm); the step of depositing the second layer comprises introducing a gaseous mixture into the chamber at a flow rate (in sccm), the gaseous mixture comprising nitrogen gas and an inert gas; the percentage of the nitrogen gas in the flow rate (in sccm) used during the step of depositing the first layer is greater than a percentage of the nitrogen gas in the flow rate (in sccm) used during the step of depositing the second layer [0110].  Larson teaches that adjusting the flow rates to accommodate processing conditions and stress types into the layers are known and appreciated by one of ordinary skill in the art.  It is noted that the claim does not clearly define composition and therefore since prior art layers contain the same components the read on the claim until the language includes weights or other defining characteristics of the individual elements.  
Larson does not teach the sputtering is pulsed DC reactive sputtering and 87-100 % of the flow rate (in sccm) is a flow of nitrogen gas.  Lu teaches the deposition of an AlScN piezoelectric layer using pulsed DC reactive sputtering and 87-100 % of the flow rate (in sccm) is a flow of nitrogen gas to improve the overall quality of the layer (Experimental section, section 3.2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Nitrogen gas flow rate as claimed gas to improve the overall quality of the AlScN layer as a taught by Lu (Experimental section).
Claim 2:  Larson teaches [0109-0117] additive element is scandium.  
Claim 3:  Larson teaches [0115] the additive element is present in an amount in the range 0.5 At% to 40 At%.  
Claim 4: Lu teaches (Experimental section, section 3.2) 90-100 % of the flow rate (in sccm) used during the step of depositing the first layer is a flow of nitrogen gas.  
Claim 5: Lu teaches (Experimental section, section 3.2) the flow rate (in sccm) used during the step of depositing the first layer consists essentially of a flow of nitrogen gas only.  
Claim 6:  Larson teaches [0110] the flow of nitrogen gas used during the step of depositing the first layer is in the range 50 to 500 sccm.  
Claim 7:  Larson teaches [0109-0117] the gas or gaseous mixture used during the step of depositing the first layer comprises nitrogen gas and an inert gas.  
Claim 10:  Larson teaches [0113] the first layer has a thickness of less than 70 nm.  
Claim 11:  Larson teaches [0113] additive-containing aluminum nitride film has a thickness of 0.3 um or greater; 0.6 um or greater; or about I um.  
Claim 12:  Larson teaches [0113] the additive-containing aluminum nitride film has a thickness of 2 um or less.  
Claim 15:  Larson teaches [0091] the step of etching a surface of the substrate prior to the step of depositing the first layer so that the first layer is deposited onto the etched surface of the substrate.  
Claim 16:  Larson teaches [0043] the substrate is a silicon substrate.  
Claim 17:  Larson teaches [0129] the substrate comprises a metallic layer, such as a molybdenum layer, onto which the first layer of the additive-containing aluminum nitride film is deposited.  
Claim 18:  Larson teaches [0048] the step of depositing the metallic layer onto a substrate precursor.  
Claim 19:  Larson teaches [0109-0117] and Lu teach an additive-containing aluminum nitride film produced by the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, III (US PGPub 2014/0246305) in view of Lu et al. “Surface Morphology and Microstructure of Pulsed DC Magnetron Sputtered Piezoelectric AlN and AlScN Thin Films”, Physica status solidi. A:  Applications and Materials Science, vol. 215, no. 9, 1 May 2018 (2018-05-01), page 1700559, XP055724667, DE ISSN: 1862-6300, DOI 10.1002/pssa.201700559, as applied to claims above, and further in view of Esteves et al. (US PGPub 11,482,660).
Regarding claim 13, as described above, Larson and Lu substantially read on the invention as claimed, except Larson and Lu do not teach the step of depositing the first layer is performed with an electrical bias power applied to the substrate.  Esteves teaches the step of depositing the first layer is performed with an electrical bias power applied to the substrate so that the layer can be formed on the substrate as desired (Col. 6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method taught by Larson and Lu to have specified that the of depositing the first layer is performed with an electrical bias power applied to the substrate so that the layer can be formed on the substrate as desired (Col. 6).  
Claim 14:  Larson teaches [0092] the step of depositing the second layer is performed with no electrical bias power applied to the substrate or with an electrical bias power applied to the substrate that is lower than the electrical bias power applied during the step of depositing the first layer.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not clearly describe the pressure in the chamber during the depositions of the first and second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814